Exhibit BYLAWS OF ETELCHARGE.COM, INC A NEVADA CORPORATION These are Bylaws of eTELCHARGE.com, Inc., a Nevada corporation (the “corporation”). ARTICLE 1 OFFICES 1.1Registered Office. The registered office of ETELCHARGE.COM, INC. (the “corporation”) shall be located at 1636 N. Hampton Rd, Suite 270, Desoto, Texas 75115. 1.2Locations of Offices. The corporation may also have offices at such other places both within and without the states of Nevada, and Texas as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE 2 STOCKHOLDERS 2.1Annual Meeting.The annual meeting of the stockholders shall be held within 180 days after the end of the corporation’s fiscal year at such time as is designated by the board of directors and as is provided for in the notice of the meeting. If the election of directors shall not be held on the day designated herein for the annual meeting of the stockholders or at any adjournment thereof, the board of directors shall cause the election to be held at a special meeting of the stockholders as soon thereafter as may be convenient. 2.2Special Meeting.Special meeting of the stockholders may be called at any time in the manner provided in the Articles of Incorporation. At any time special meeting of the stockholders, only such business shall be conducted as shall have been stated in the notice of such special meeting. 2.3Place of Meetings. The board of directors may designate any place, either within or without the state of incorporation, as the place of meeting for any annual meeting or for any special meeting called by the board of director. A waiver of notice signed by all stockholders entitled to vote at a meeting may designate any place, either within or without the state of incorporation, as the place for the holding of such meeting. If no designation is made or if a special meeting be otherwise called, the place of meeting shall be at the principal office of the corporation. -1- 2.4Notice of Meetings. The secretary or assistant secretary, if any, shall cause notice of the time, place, and purpose or purpose of all meetings of the stockholders (whether annual or special), to be mailed at least 10 but not more than 60 days prior to the meeting, to each stockholder of record entitled to vote. 2.5Waiver of Notice. Any stockholder may waive notice of any meeting of stockholders (however called or noticed, whether or not called or noticed, and whether before, during, or after the meeting) by signing a written waiver of notice or a consent to the holding of such meeting or any approval of the minutes thereof.
